
	
		II
		110th CONGRESS
		1st Session
		S. 753
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2007
			Mr. Rockefeller (for himself,
			 Ms. Snowe, Mr. Reed,
			 Mr. Hagel, Mr. Baucus,
			 Mr. Roberts, and Mr. Cochran)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enhance scientific research and competitiveness
		  through the Experimental Program to Stimulate Competitive Research, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EPSCoR Research and Competitiveness
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)Ensuring regional
			 diversity in research funding is an essential strategy in strengthening
			 international competitiveness.
			(2)Economic
			 development in high technology fields is often advanced by industrial
			 partnerships located nearby research institutions from which companies can
			 acquire intellectual property, highly trained staff, and vital
			 resources.
			(3)The National
			 Science Foundation is an independent Federal agency created by Congress in 1950
			 to promote the progress of science; to advance the national health,
			 prosperity and welfare, and to secure the national defense.
			(4)Congress has
			 subsequently directed that, it shall be an objective of the Foundation
			 to strengthen research and education in the sciences and engineering, including
			 independent research by individuals, throughout the United States, and to avoid
			 undue concentration of such research and education.
			(5)Currently,
			 Foundation research investments are concentrated in a small number of States.
			 In contrast, 25 other States together receive less than 10 percent of the
			 Foundation’s research funding, yet these States are home to 20 percent of the
			 population, 25 percent of doctoral/research universities, and 18 percent of
			 academic scientists and engineers, and train nearly 20 percent of science and
			 engineering graduate students.
			(6)Insufficient
			 research infrastructure diminishes the ability of many universities to compete
			 effectively for research funding, and thereby limits their contributions to
			 regional economic development and international competitiveness.
			(7)The Foundation’s
			 Experimental Program to Stimulate Competitive Research, or EPSCoR, is the
			 primary program by which the Foundation seeks to improve the research
			 infrastructure of institutions in States that presently receive small portions
			 of Foundation funding. EPSCoR is thus an important component of national
			 efforts to increase innovation and improve competitiveness.
			(8)EPSCoR
			 jurisdictions possess strong science and technology resources that can be
			 utilized to address national priorities and needs in areas such as
			 energy, where EPSCoR States account for 7 of the 10 leading
			 energy producing States; health, where EPSCoR States’ medical
			 universities have developed IT-based distance medical care for their rural
			 populations; defense, where EPSCoR universities are producing
			 high tech tools for military; homeland security,
			 where EPSCoR universities are developing tools to monitor human and animal
			 traffic across some of the world’s longest open borders; and cyber
			 infrastructure, where nearly all EPSCoR universities are making significant
			 investments for the future.
			(9)Full
			 participation by EPSCoR jurisdictions in National Science Foundation science
			 and engineering programs will enable these jurisdictions to contribute to
			 National Science Foundation efforts to increase the number of United States
			 born students who enter science and engineering disciplines. Providing
			 resources to EPSCoR universities will enable the American born students who are
			 trained by these institutions to fill an important workforce need in science
			 and technology areas.
			(10)Existing
			 National Science Foundation EPSCoR award mechanisms need to be more flexible
			 and longer-term, reflecting the particular needs of different States and
			 regions. There should also be better use by EPSCoR of existing National Science
			 Foundation grant mechanisms that effectively serve other National Science
			 Foundation research programs.
			3.FundingThere are authorized to be appropriated to
			 the Foundation for EPSCoR—
			(1)$125,000,000 for
			 fiscal year 2008; and
			(2)for each of
			 fiscal years 2009 through 2012, an amount equal to the sum of—
				(A)$125,000,000;
			 and
				(B)$125,000,000
			 multiplied by a percentage equal to the percentage by which the Foundation’s
			 budget request for such fiscal year exceeds the total amount appropriated to
			 the Foundation for fiscal year 2008.
				4.Research
			 infrastructure improvement grants
			(a)In
			 GeneralIn the administration of the Foundation’s research
			 infrastructure improvement grant program, the Director shall authorize States
			 participating in the grant program to include partnerships with out-of-State
			 research institutions if the amount of funding transferred to another State
			 does not exceed 5 percent of the amount of the grant in any fiscal year.
			(b)Authorization
			 LevelFrom amounts appropriated pursuant to section 3, the
			 Director shall make available to the research infrastructure improvement grant
			 program—
				(1)$65,000,000 for
			 fiscal year 2008; and
				(2)for each of
			 fiscal years 2009 through 2012, an amount equal to the sum of—
					(A)$75,000,000;
			 and
					(B)$75,000,000
			 multiplied by a percentage equal to the percentage by which the Foundation’s
			 budget request for such fiscal year exceeds the total amount appropriated to
			 the Foundation for fiscal year 2008.
					5.Co-funding
			(a)In
			 GeneralFor each of fiscal years 2008 through 2012, the Director
			 shall obligate and expend not less than 20 percent of the amount available for
			 EPSCoR on co-funding projects that are ranked, by a peer-review process, in the
			 top 20 percent of all proposals submitted in response to an announced
			 competition.
			(b)Annual
			 ReportThe Director shall submit an annual report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Science of the House of Representatives that provides information
			 about—
				(1)co-funded
			 projects on a State-by-State basis for the preceding year; and
				(2)the amount and
			 use of co-funding by each of the Foundation’s directorates for that
			 year.
				6.Cyber
			 infrastructureNot later than
			 180 days after the date of enactment of this Act, the Director, through the
			 Office of Cyber Infrastructure, shall develop and publish a plan enabling
			 States participating in EPSCoR to participate fully in the Foundation’s Cyber
			 Infrastructure Initiative.
		7.Major research
			 instrumentationNot later than
			 180 days after the date of enactment of this Act, the Director, through the
			 Office of Major Research Instrumentation, shall develop and publish a plan
			 enabling States participating in EPSCoR to develop partnerships and participate
			 fully in the Foundation’s major research instrumentation program.
		8.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)EPSCoRThe
			 term EPSCoR means the Experimental Program to Stimulate
			 Competitive Research authorized by section 113 of the National Science
			 Foundation Authorization Act of 1988 (42 U.S.C. 1862g).
			(3)FoundationThe
			 term Foundation means the National Science Foundation.
			
